                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TOMMY GALIA,
                                   7                                                        Case No. 19-cv-08156-JCS
                                                        Plaintiff.
                                   8
                                                 v.                                         ORDER TO SHOW CAUSE
                                   9
                                         WASATCH ADVANTAGE GROUP LLC,
                                  10     et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil L.R. 16-2, a further case management conference was scheduled on

                                  14   April 16, 2021, and May 21, 2021, before this Court in the above-entitled case. Plaintiff was not

                                  15   present. Alec Rishwain, counsel for Defendant was present.

                                  16          IT IS HEREBY ORDERED that Plaintiff appear on June 25, 2021, at 2:00 p.m., before

                                  17   Chief Magistrate Judge Joseph C. Spero, by Zoom (Zoom Webinar 161 926 0804. Password:

                                  18   050855), San Francisco, California, and then and there to show cause why this action should not be

                                  19   dismissed for Plaintiff’s failure to appear at the case management conferences on April 16, 2021,

                                  20   and May 21, 2021, for failure to prosecute, and for failure to comply with the Court's Order of April

                                  21   19, 2021. (ECF 48). A further case management conference is also scheduled for
                                       June 25, 2021, at 2:00 p.m.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: May 24, 2021
                                  24
                                                                                       ______________________________
                                  25
                                                                                       JOSEPH C. SPERO
                                  26                                                   United States Chief Magistrate Judge

                                  27

                                  28
